UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21309 Advent Claymore Convertible Securities and Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White 1271 Avenue of the Americas, 45th Floor New York, NY 10020 (Name and address of agent for service) Registrant’s telephone number, including area code:(212) 482-1600 Date of fiscal year end: October 31 Date of reporting period: May 1, 2015 – July 31, 2015 Item 1.Schedule of Investments. Attached hereto. Advent Claymore Convertible Securities & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 Shares Value COMMON STOCKS† - 13.6% Consumer, Non-cyclical - 5.1% Allergan plc $ Cigna Corp.1 Gilead Sciences, Inc. Mylan N.V.*,1 Perrigo Company plc Biogen, Inc.* Total Consumer, Non-cyclical Consumer, Cyclical - 3.9% General Motors Co.1 Wal-Mart Stores, Inc.1 MGM Resorts International*,1 Bayerische Motoren Werke AG Diamond Resorts International, Inc.* Faurecia American Airlines Group, Inc.2 Total Consumer, Cyclical Technology - 2.0% Xilinx, Inc.1 Intel Corp.1 Atmel Corp.1 QUALCOMM, Inc.1 Synchronoss Technologies, Inc.*,1 Total Technology Financial - 1.1% ING Groep N.V. Citigroup, Inc. NorthStar Realty Finance Corp. REIT1 Total Financial Basic Materials - 0.7% BASF SE Industrial - 0.6% Deutsche Post AG Energy - 0.2% Royal Dutch Shell plc — ClassB ADR1 Total Common Stocks (Cost $59,649,680) CONVERTIBLE PREFERRED STOCKS† - 14.9% Consumer, Non-cyclical - 4.1% Anthem, Inc. 5.25% due 05/01/181 Tyson Foods, Inc. 4.75% due 07/15/17 Kindred Healthcare, Inc. 7.50% due 12/01/17 Total Consumer, Non-cyclical Financial - 3.8% Wells Fargo & Co. 7.50%1,3 American Tower Corp. 5.50% due 02/15/181 5.25% due 05/15/17 KeyCorp 7.75%1,3 Alexandria Real Estate Equities, Inc. Shares Value CONVERTIBLE PREFERRED STOCKS† - 14.9% (continued) Financial - 3.8% (continued) 7.00%1,3 $ Weyerhaeuser Co. 6.38% due 07/01/161 Total Financial Communications - 3.6% Frontier Communications Corp. 11.13% due 06/29/181 T-Mobile US, Inc. 5.50% due 12/15/17 Total Communications Utilities - 1.3% Dominion Resources, Inc. 6.38% due 07/01/171 Exelon Corp. 6.50% due 06/01/171 NextEra Energy, Inc. 5.80% due 09/01/16 Total Utilities Energy - 1.0% Southwestern Energy Co. 6.25% due 01/15/181 Industrial - 0.7% Stanley Black & Decker, Inc. 4.75% due 11/17/151 Basic Materials - 0.4% Alcoa, Inc. 5.38% due 10/01/171 Total Convertible Preferred Stocks (Cost $65,189,868) Shares Value SHORT TERM INVESTMENTS† - 4.6% Goldman Sachs Financial Prime Obligations – Administration Share Class4 Total Short Term Investments (Cost $19,727,156) Face Amount~ Value CONVERTIBLE BONDS†† - 80.8% Technology -18.6% ON Semiconductor Corp. 1.00% due 12/01/201,5 2.63% due 12/15/261 Intel Corp. 3.25% due 08/01/391 3.48% due 12/15/351 SanDisk Corp. 0.50% due 10/15/201 1.50% due 08/15/17 Micron Technology, Inc. 3.00% due 11/15/431 Microchip Technology, Inc. 1.63% due 02/15/251,5 Lam Research Corp. 1.25% due 05/15/181 0.50% due 05/15/161 Advent Claymore Convertible Securities & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 Face Amount~ Value CONVERTIBLE BONDS†† - 80.8% (continued) Technology -18.6% (continued) Synchronoss Technologies, Inc. 0.75% due 08/15/191 $ $ Verint Systems, Inc. 1.50% due 06/01/211 Cornerstone OnDemand, Inc. 1.50% due 07/01/181 Proofpoint, Inc. 0.75% due 06/15/201,5 ServiceNow, Inc. 0.00% due 11/01/181,6 Red Hat, Inc. 0.25% due 10/01/191,5 salesforce.com, Inc. 0.25% due 04/01/181 Kingsoft Corp. Ltd. 1.25% due 04/11/19 21,000,000 HKD Akamai Technologies, Inc. 0.00% due 02/15/191,6 NVIDIA Corp. 1.00% due 12/01/181 PROS Holdings, Inc. 2.00% due 12/01/195 Interactive Intelligence Group, Inc. 1.25% due 06/01/205 Xilinx, Inc. 2.63% due 06/15/171 Bottomline Technologies de, Inc. 1.50% due 12/01/17 Allscripts Healthcare Solutions, Inc. 1.25% due 07/01/201 Envestnet, Inc. 1.75% due 12/15/19 Total Technology Consumer, Non-cyclical -17.3% Hologic, Inc. 0.00% due 12/15/431,7,8 2.00% due 03/01/421,7,9 Brookdale Senior Living, Inc. 2.75% due 06/15/181 BioMarin Pharmaceutical, Inc. 1.50% due 10/15/201 HealthSouth Corp. 2.00% due 12/01/431 Isis Pharmaceuticals, Inc. 1.00% due 11/15/211,5 Gilead Sciences, Inc. 1.63% due 05/01/161 Molina Healthcare, Inc. 1.63% due 08/15/44 Omnicare, Inc. 3.25% due 12/15/351 NuVasive, Inc. 2.75% due 07/01/171 Face Amount~ Value CONVERTIBLE BONDS†† - 80.8% (continued) Consumer, Non-cyclical -17.3% (continued) Jazz Investments I Ltd. 1.88% due 08/15/211,5 $ $ Illumina, Inc. 0.50% due 06/15/211 Array BioPharma, Inc. 3.00% due 06/01/201 Depomed, Inc. 2.50% due 09/01/211 Incyte Corp. 0.38% due 11/15/181 Euronet Worldwide, Inc. 1.50% due 10/01/441,5 Huron Consulting Group, Inc. 1.25% due 10/01/195 Wright Medical Group, Inc. 2.00% due 02/15/205 Medicines Co. 1.38% due 06/01/17 Emergent BioSolutions, Inc. 2.88% due 01/15/21 Live Nation Entertainment, Inc. 2.50% due 05/15/191 J Sainsbury plc 1.25% due 11/21/19 1,000,000 GBP Pernix Therapeutics Holdings, Inc. 4.25% due 04/01/211,5 Spectranetics Corp. 2.63% due 06/01/341 Macquarie Infrastructure Company LLC 2.88% due 07/15/191 Theravance, Inc. 2.13% due 01/15/231 Orexigen Therapeutics, Inc. 2.75% due 12/01/20 HeartWare International, Inc. 1.75% due 12/15/215 Synergy Pharmaceuticals, Inc. 7.50% due 11/01/195 Ligand Pharmaceuticals, Inc. 0.75% due 08/15/195 Total Consumer, Non-cyclical Communications -15.9% Priceline Group, Inc. 1.00% due 03/15/181 0.90% due 09/15/211,5 0.35% due 06/15/20 Ctrip.com International Ltd. 1.25% due 10/15/181 Twitter, Inc. 1.00% due 09/15/211,5 Ciena Corp. 4.00% due 12/15/201 0.88% due 06/15/171 Clearwire Communications LLC / Clearwire Finance, Inc. 8.25% due 12/01/401,5 Advent Claymore Convertible Securities & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 Face Amount~ Value CONVERTIBLE BONDS†† - 80.8% (continued) Communications -15.9% (continued) Yahoo!, Inc. 0.00% due 12/01/181,6 $ $ Finisar Corp. 0.50% due 12/15/331 SINA Corp. 1.00% due 12/01/181 FireEye, Inc. 1.63% due 06/01/351,5 Qihoo 360 Technology Company Ltd. 0.50% due 08/15/201,5 1.75% due 08/15/211,5 Liberty Media Corp. 1.38% due 10/15/23 LinkedIn Corp. 0.50% due 11/01/191,5 WebMD Health Corp. 1.50% due 12/01/20 CalAmp Corp. 1.63% due 05/15/205 Yandex N.V. 1.13% due 12/15/181 Total Communications Financial -11.5% Colony Capital, Inc. 3.88% due 01/15/211 Forest City Enterprises, Inc. 3.63% due 08/15/201 Radian Group, Inc. 2.25% due 03/01/191 Fidelity National Financial, Inc. 4.25% due 08/15/181 Air Lease Corp. 3.88% due 12/01/181 Starwood Property Trust, Inc. 4.00% due 01/15/191 PRA Group, Inc. 3.00% due 08/01/201 iStar Financial, Inc. 3.00% due 11/15/161 American Realty Capital Properties, Inc. 3.00% due 08/01/18 PennyMac Corp. 5.38% due 05/01/201 Encore Capital Group, Inc. 2.88% due 03/15/21 Starwood Waypoint Residential Trust 4.50% due 10/15/171,5 Host Hotels & Resorts, LP 2.50% due 10/15/291,5 Element Financial Corp. 4.25% due 06/30/205 550,000 CAD Total Financial Consumer, Cyclical -5.4% Jarden Corp. 1.13% due 03/15/341 1.50% due 06/15/191 Face Amount~ Value CONVERTIBLE BONDS†† - 80.8% (continued) Consumer, Cyclical -5.4% (continued) Fiat Chrysler Automobiles N.V. 7.88% due 12/15/161 $ $ Iconix Brand Group, Inc. 2.50% due 06/01/16 Standard Pacific Corp. 1.25% due 08/01/321 LGI Homes, Inc. 4.25% due 11/15/195 Meritor, Inc. 7.88% due 03/01/261 Tesla Motors, Inc. 1.25% due 03/01/211 Total Consumer, Cyclical Industrial -5.1% Cemex SAB de CV 3.72% due 03/15/201,5 Fluidigm Corp. 2.75% due 02/01/34 Vishay Intertechnology, Inc. 2.25% due 11/15/401 Echo Global Logistics, Inc. 2.50% due 05/01/20 RTI International Metals, Inc. 1.63% due 10/15/19 Greenbrier Companies, Inc. 3.50% due 04/01/18 General Cable Corp. 4.50% due 11/15/297 BW Group Ltd. 1.75% due 09/10/19 UTi Worldwide, Inc. 4.50% due 03/01/19 Atlas Air Worldwide Holdings, Inc. 2.25% due 06/01/22 SunPower Corp. 0.88% due 06/01/21 Total Industrial Energy -3.5% SunEdison, Inc. 0.25% due 01/15/201,5 2.63% due 06/01/231,5 Whiting Petroleum Corp. 1.25% due 04/01/201,5 Newpark Resources, Inc. 4.00% due 10/01/171 CaixaBank S.A. 4.50% due 11/22/16 1,000,000 EUR Helix Energy Solutions Group, Inc. 3.25% due 03/15/321 Chesapeake Energy Corp. 2.25% due 12/15/381 Total Energy Utilities -1.3% CenterPoint Energy, Inc. 3.94% due 09/15/291,7 Advent Claymore Convertible Securities & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 Face Amount~ Value CONVERTIBLE BONDS†† - 80.8% (continued) Utilities -1.3% (continued) NRG Yield, Inc. 3.25% due 06/01/205 $ $ Total Utilities Basic Materials -1.3% Royal Gold, Inc. 2.88% due 06/15/191 B2Gold Corp. 3.25% due 10/01/18 United States Steel Corp. 2.75% due 04/01/191 Total Basic Materials Diversified -0.9% Horizon Pharma Investment Ltd. 2.50% due 03/15/221,5 Total Convertible Bonds (Cost $340,432,117) CORPORATE BONDS†† - 44.3% Consumer, Non-cyclical -7.4% HCA, Inc. 6.50% due 02/15/201 5.00% due 03/15/241 5.88% due 03/15/221 Tenet Healthcare Corp. 6.00% due 10/01/201 Prospect Medical Holdings, Inc. 8.38% due 05/01/191,5 IASIS Healthcare LLC / IASIS Capital Corp. 8.38% due 05/15/19 United Rentals North America, Inc. 5.75% due 11/15/241 Land O'Lakes Capital Trust I 7.45% due 03/15/281,5 Omnicare, Inc. 5.00% due 12/01/241 HealthSouth Corp. 5.13% due 03/15/231 R&R Ice Cream plc 5.50% due 05/15/201,5 850,000 GBP Sotheby's 5.25% due 10/01/221,5 Valeant Pharmaceuticals International, Inc. 6.13% due 04/15/255 Quintiles Transnational Corp. 4.88% due 05/15/231,5 Ahern Rentals, Inc. 7.38% due 05/15/231,5 Cenveo Corp. 8.50% due 09/15/225 DPx Holdings BV 7.50% due 02/01/225 Live Nation Entertainment, Inc. 7.00% due 09/01/205 Face Amount~ Value CORPORATE BONDS†† - 44.3% (continued) Consumer, Non-cyclical -7.4% (continued) Sterigenics-Nordion Holdings LLC 6.50% due 05/15/235 $ $ Concordia Healthcare Corp. 7.00% due 04/15/235 Total Consumer, Non-cyclical Basic Materials -6.8% Celanese US Holdings LLC 5.88% due 06/15/211 4.63% due 11/15/221 Ashland, Inc. 4.75% due 08/15/221 Steel Dynamics, Inc. 5.13% due 10/01/211 Commercial Metals Co. 4.88% due 05/15/231 Sappi Papier Holding GmbH 6.63% due 04/15/211,5 Novacap International SAS 4.98% due 05/01/195,10 1,040,000 EUR St. Barbara Ltd. 8.88% due 04/15/185 Compass Minerals International, Inc. 4.88% due 07/15/241,5 First Quantum Minerals Ltd. 7.00% due 02/15/211,5 Appvion, Inc. 9.00% due 06/01/205 TPC Group, Inc. 8.75% due 12/15/205 Verso Paper Holdings LLC / Verso Paper, Inc. 11.75% due 01/15/19 Novasep Holding SAS 8.00% due 12/15/165 A Schulman, Inc. 6.88% due 06/01/235 Hexion, Inc. 8.88% due 02/01/18 Total Basic Materials Financial -6.6% Credit Agricole S.A. 7.88% due 01/29/491,3,5,10 Synovus Financial Corp. 7.88% due 02/15/191 5.13% due 06/15/171 Equinix, Inc. 5.75% due 01/01/251 4.88% due 04/01/201 Alliance Data Systems Corp. 6.38% due 04/01/201,5 Corrections Corporation of America 4.63% due 05/01/23 Credit Acceptance Corp. 7.38% due 03/15/231,5 CIT Group, Inc. 5.50% due 02/15/191,5 Advent Claymore Convertible Securities & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 Face Amount~ Value CORPORATE BONDS†† - 44.3% (continued) Financial -6.6% (continued) Ally Financial, Inc. 5.13% due 09/30/241 $ $ E*TRADE Financial Corp. 4.63% due 09/15/231 Kennedy-Wilson, Inc. 5.88% due 04/01/241 DuPont Fabros Technology, LP 5.63% due 06/15/23 5.88% due 09/15/211 Jefferies Finance LLC / JFIN Company-Issuer Corp. 6.88% due 04/15/221,5 Greystar Real Estate Partners LLC 8.25% due 12/01/225 Total Financial Consumer, Cyclical -6.0% MGM Resorts International 5.25% due 03/31/201 6.00% due 03/15/231 Brookfield Residential Properties, Inc. 6.50% due 12/15/201,5 6.38% due 05/15/255 Hilton Worldwide Finance LLC / Hilton Worldwide Finance Corp. 5.63% due 10/15/211 Dana Holding Corp. 5.50% due 12/15/241 Churchill Downs, Inc. 5.38% due 12/15/211 Allied Specialty Vehicles, Inc. 8.50% due 11/01/191,5 Carlson Wagonlit BV 6.88% due 06/15/191,5 Levi Strauss & Co. 5.00% due 05/01/251 Travelex Financing plc 8.00% due 08/01/185 725,000 GBP Speedway Motorsports, Inc. 5.13% due 02/01/23 Scientific Games International, Inc. 10.00% due 12/01/221 First Cash Financial Services, Inc. 6.75% due 04/01/211 Global Partners Limited Partnership / GLP Finance Corp. 6.25% due 07/15/22 Fiat Chrysler Automobiles N.V. 5.25% due 04/15/235 Magnolia BC S.A. 9.00% due 08/01/205 625,000 EUR Regal Entertainment Group 5.75% due 03/15/221 VistaJet Malta Finance plc / VistaJet Company Finance LLC 7.75% due 06/01/205 Face Amount~ Value CORPORATE BONDS†† - 44.3% (continued) Consumer, Cyclical -6.0% (continued) Dollar Tree, Inc. 5.75% due 03/01/235 $ $ Total Consumer, Cyclical Industrial -5.7% Sanmina Corp. 4.38% due 06/01/191,5 Reynolds Group Issuer Incorporated / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 5.75% due 10/15/201 Energizer Holdings, Inc. 5.50% due 06/15/251,5 MasTec, Inc. 4.88% due 03/15/231 Eletson Holdings 9.63% due 01/15/221,5 Navios Maritime Holdings Incorporated / Navios Maritime Finance II US Inc 7.38% due 01/15/221,5 8.13% due 02/15/19 Teekay Corp. 6.01% due 10/09/1510 12,000,000 NOK Navios Maritime Acquisition Corporation / Navios Acquisition Finance US, Inc. 8.13% due 11/15/211,5 Waterjet Holdings, Inc. 7.63% due 02/01/201,5 Ball Corp. 5.25% due 07/01/25 Cleaver-Brooks, Inc. 8.75% due 12/15/191,5 Casella Waste Systems, Inc. 7.75% due 02/15/19 Boise Cascade Co. 6.38% due 11/01/201 Masco Corp. 4.45% due 04/01/251 Dispensing Dynamics International 12.50% due 01/01/185 KLX, Inc. 5.88% due 12/01/225 Pfleiderer GmbH 7.88% due 08/01/195 625,000 EUR Jurassic Holdings III, Inc. 6.88% due 02/15/215 Total Industrial Communications -4.3% Sprint Corp. 7.88% due 09/15/231 Sprint Communications, Inc. 9.00% due 11/15/181,5 6.00% due 11/15/22 Advent Claymore Convertible Securities & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 Face Amount~ Value CORPORATE BONDS†† - 44.3% (continued) Communications -4.3% (continued) Radio One, Inc. 7.38% due 04/15/221,5 $ $ EarthLink Holdings Corp. 7.38% due 06/01/201 Altice S.A. 7.75% due 05/15/221,5 Wind Acquisition Finance S.A. 4.00% due 07/15/201 1,100,000 EUR ViaSat, Inc. 6.88% due 06/15/20 Townsquare Media, Inc. 6.50% due 04/01/231,5 West Corp. 5.38% due 07/15/225 CenturyLink, Inc. 5.63% due 04/01/255 Frontier Communications Corp. 7.63% due 04/15/24 Starz LLC / Starz Finance Corp. 5.00% due 09/15/191 Telesat Canada / Telesat LLC 6.00% due 05/15/171,5 Outfront Media Capital LLC / Outfront Media Capital Corp. 5.63% due 02/15/245 GCI, Inc. 6.88% due 04/15/25 Level 3 Financing, Inc. 5.38% due 05/01/255 iHeartCommunications, Inc. 11.25% due 03/01/21 Hughes Satellite Systems Corp. 6.50% due 06/15/191 Total Communications Energy -3.9% Continental Resources, Inc. 4.50% due 04/15/231 Alta Mesa Holdings Limited Partnership / Alta Mesa Finance Services Corp. 9.63% due 10/15/181 PBF Holding Company LLC / PBF Finance Corp. 8.25% due 02/15/201 CONSOL Energy, Inc. 5.88% due 04/15/221 Genesis Energy Limited Partnership / Genesis Energy Finance Corp. 6.00% due 05/15/231 SESI LLC 6.38% due 05/01/191 Regency Energy Partners Limited Partnership / Regency Energy Finance Corp. 5.88% due 03/01/221 Face Amount~ Value CORPORATE BONDS†† - 44.3% (continued) Energy -3.9% (continued) Calumet Specialty Products Partners Limited Partnership / Calumet Finance Corp. 6.50% due 04/15/211 $ $ Tesoro Corp. 5.38% due 10/01/221 Energy XXI Gulf Coast, Inc. 11.00% due 03/15/205 Linn Energy LLC / Linn Energy Finance Corp. 7.75% due 02/01/21 Range Resources Corp. 4.88% due 05/15/255 W&T Offshore, Inc. 8.50% due 06/15/191 Western Refining Logistics Limited Partnership / WNRL Finance Corp. 7.50% due 02/15/23 Total Energy Technology -3.6% First Data Corp. 11.75% due 08/15/21 11.25% due 01/15/21 12.63% due 01/15/21 Nuance Communications, Inc. 5.38% due 08/15/201,5 NXP BV / NXP Funding LLC 5.75% due 02/15/211,5 Audatex North America, Inc. 6.00% due 06/15/211,5 NCR Corp. 5.00% due 07/15/22 ACI Worldwide, Inc. 6.38% due 08/15/201,5 Project Homestake Merger Corp. 8.88% due 03/01/235 Total Technology Total Corporate Bonds (Cost $195,912,672) SENIOR FLOATING RATE INTERESTS††,10 – 0.8% Consumer, Non-cyclical -0.5% Sprint Industrial Holdings LLC 11.25% due 11/14/19 Caraustar Industries, Inc. 7.50% due 05/01/19 Total Consumer, Non-cyclical Advent Claymore Convertible Securities & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) July 31, 2015 Face Amount~ Value SENIOR FLOATING RATE INTERESTS††,10 -0.8% (continued) Basic Materials -0.3% Vertellus Specialties, Inc. 10.50% due 10/30/19 $ $ Total Senior Floating Rate Interests (Cost $3,768,162) Total Investments - 159.0% (Cost $684,679,655) $ Contracts (100 shares per contract) Value PUT OPTIONS WRITTEN† - 0.0%** American Airlines Group, Inc. Expiring August 2015 with strike price of $40.00* $ ) Total Put Options Written (Premiums received $35,494) ) CALL OPTIONS WRITTEN† - 0.0%** American Airlines Group, Inc. Expiring August 2015 with strike price of $44.50* ) Total Call Options Written (Premiums received $20,453) ) Other Assets & Liabilities, net - (59.0)% ) Total Net Assets - 100.0% $ * Non-income producing security. ** Less than 0.1%. ~ The face amount is denominated in U.S. Dollars, unless otherwise noted. † Value determined based on Level 1 inputs – See Note 1. †† Value determined based on Level 2 inputs – See Note 1. 1 All or a portion of these securities have been physically segregated in connection with borrowings and reverse repurchase agreements.As of July 31, 2015, the total value was $438,805,587. 2 All or a portion of this security represents cover for outstanding written options.As of July 31, 2015, the total amount segregated was $1,579,940. 3 Perpetual maturity. 4 All or a portion of these securities are reserved and/or pledged with the custodian for forward exchange currency contracts. At July 31, 2015, the total amount segregated was $19,727,156. 5 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $172,496,127 (cost $173,835,561), or 40.0% of total net assets. These securities have been determined to be liquid under guildelines established by the Board of Trustees. 6 Zero coupon rate security. 7 Security is a step up/step down bond.The coupon increases or decreases at regular intervals until the bond reaches full maturity. 8 Security is an accreting bond until December 15, 2017, with a 4.00% principal accretion rate, and then accretes at a 2.00% principal accretion rate until maturity. 9 Security becomes an accreting bond after March 1, 2018, with a 2.00% principal accretion rate. 10 Variable rate security. Rate indicated is rate effective at July 31, 2015. ADR American Depositary Receipt BV Limited Liability Company CAD Canadian Dollar EUR Euro GBP Great Britain Pound GmbH Limited Liability HKD Hong Kong Dollar NOK Norwegian Krone NV Publicly Traded Company plc Public Limited Company SA Corporation SAB de CV Publicly Traded Company NOTES TO SCHEDULE OF INVESTMENTS(Unaudited) July 31, 2015 For information on the Advent Claymore Convertible Securities and Income Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. Note 1 – Accounting Policies: The preparation of the financial statements in accordance with U.S. generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. The following is a summary of the significant accounting policies followed by the Fund. Equity securities listed on an exchange are valued at the last reported sale price on the primary exchange on which they are traded. Equity securities traded on an exchange or on the over-the-counter market and for which there are no transactions on a given day are valued at the mean of the closing bid and ask prices. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. Debt securities are valued by independent pricing services or dealers using the mean of the closing bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Exchange-traded funds and listed closed-end funds are valued at the last sale price or official closing price on the exchange where the security is principally traded. Exchange-traded options are valued at the closing price, if traded that day. If not traded, they are valued at the mean of the bid and ask prices on the primary exchange on which they are traded. Futures contracts are valued using the settlement price established each day on the exchange on which they are traded. Swaps are valued daily by independent pricing services or dealers using the mid price. Forward foreign currency exchange contracts are valued daily at current exchange rates. The Fund values money market funds at net asset value. Short-term securities with remaining maturities of 60 days or less are valued at market price, or if a market price is not available, at amortized cost, provided such amount approximates market value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees. A valuation committee consisting of representatives from investment management, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Fund and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, unchanged priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) fair value. Such fair value is the amount that the Fund might reasonably expect to receive for the security (or asset) upon its current sale. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one security to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There were no securities fair valued in accordance with such procedures established by the Board of Trustees as of July 31, 2015. GAAP requires disclosure of fair valuation measurements as of each measurement date. In compliance with GAAP, the Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s investments and summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical securities Level 2 – quoted prices in inactive markets or other significant observable inputs (e.g. quoted prices for similar securities; interest rates; prepayment speed; credit risk; yield curves) Level 3 – significant unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair value) Observable inputs are those based upon market data obtained from independent sources, and unobservable inputs reflect the Fund’s own assumptions based on the best information available. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input both individually and in aggregate that is significant to the fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following are certain inputs and techniques that are generally utilized to evaluate how to classify each major type of investment in accordance with GAAP. Equity Securities (Common and Preferred Stock) – Equity securities traded in active markets where market quotations are readily available are categorized as Level 1. Equity securities traded in inactive markets and certain foreign equities are valued using inputs which include broker quotes, prices of securities closely related where the security held is not trading but the related security is trading, and evaluated price quotes received from independent pricing providers. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Convertible Bonds & Notes – Convertible bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, prices of securities with comparable maturities and qualities, and closing prices of corresponding underlying securities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Corporate Bonds & Notes – Corporate bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, and prices of securities with comparable maturities and qualities, and closing prices of corresponding underlying securities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Listed derivatives that are actively traded are valued based on quoted prices from the exchange and categorized in Level 1 of the fair value hierarchy. Over-the-counter (OTC) derivative contracts including forward foreign currency exchange contracts and option contracts derive their value from underlying asset prices, indices, reference rates, and other inputs. Depending on the product and terms of the transaction, the fair value of the OTC derivative products can be modeled taking into account the counterparties’ creditworthiness and using a series of techniques, including simulation models. Many pricing models do not entail material subjectivity because the methodologies employed do not necessitate significant judgments, and the pricing inputs are observed from actively quoted markets. These OTC derivatives are categorized within Level 2 of the fair value hierarchy. The Fund did not hold any Level 3 securities during the period ended July 31, 2015. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. There were no transfers between valuation levels during the period ended July 31, 2015. The following table represents the Fund’s investments carried by caption and by level within the fair value hierarchy as of July 31, 2015: Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Assets Convertible Bonds $
